Wyly, J.
The defendants having been convicted of the crime of shooting and wounding with a dangerous weapon while perpetrating a robbery, appeal from the judgment sentencing them to the penitentiary for life.
They complain that the court erred in forcing them to trial in opposition to their written objections, alleging that of the list of the forty-*600four petit jurors drawn for the term and served on them, only twenty-one were present, while they were entitled to thirty-six peremptory challenges and the State to six; that in consequence of the absence of said jurors they were unable to prepare their challenges. What legal right the defendants were deprived of is not perceived. They do not deny that they were duly served with a list of the petit jurors drawn for the term.
The absence of part of the jurors at the time and when the case was called for trial, in no manner deprived the defendants of the opportunity of inquiring into the character and qualifications of the jurors. A sufficient number of jurors being present to form the panel, the court did not err in ruling the defendants to trial. Having had all the notice the law requires in order to prepare their challenges, the defendants were not entitled to a postponement of the trial because all the jurors summoned for the term were not present.
Judgment affirmed.
Rehearing refused.